Citation Nr: 0920473	
Decision Date: 06/02/09    Archive Date: 06/09/09

DOCKET NO.  06-39 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to October 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied service connection for bilateral hearing loss 
and tinnitus.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
has a duty to assist a veteran in the development of a claim.  
This includes providing a VA examination when necessary.  See 
38 U.S.C.A. § 5103A (West 2002 & Supp. 2007); 38 C.F.R. 
§ 3.159 (2008).  

The Veteran contends that he currently has hearing loss and 
tinnitus related to his military service.  In his October 
2004 claim, the Veteran reported in-service noise exposure, 
to include all types of construction and working in a quarry, 
and that he has a hearing loss and ringing in the ears, which 
he has had ever since service.  The Veteran is competent to 
report problems hearing and ringing in the ears.  See Charles 
v. Principi, 16 Vet. App. 370, 374-75 (2002) (appellant 
competent to testify regarding symptoms capable of lay 
observation). 

In August 2005, the Veteran underwent a VA examination.  The 
examiner indicated that the Veteran was a draftsman in 
service, which was not an occupation normally associated with 
high risk noise exposure, that he had post military noise 
exposure, and that auditory thresholds were within the range 
of normal hearing at entrance and separation.  The examiner 
opined that it was not as likely as not that hearing loss or 
tinnitus resulted from acoustic trauma during military 
service.  

In his notice of disagreement, the Veteran reported working 
as a surveyor and that he had constant exposure to all types 
of heavy equipment.  He also indicated that he had noise 
exposure post military, but they were carefully regulated by 
OSHA guidelines for ear protection.  

The Veteran's DD Form 214 shows that his rating was "EA" 
(engineer aid).  Related civilian occupation is draftsman.  
Following the denial of his claim, the Veteran submitted 
copies of service personnel records showing that he was 
assigned to a Naval Mobile Construction Battalion (Seabee) 
and was a member of a detail which constructed a timber 
bridge in Vietnam.  It was noted that he performed his tasks 
quickly and accurately even under the difficult conditions of 
enemy harassment and high water.  The Veteran was also a 
dispatcher at a quarry, a rock crusher operation supplying 
construction battalions.  

The Veteran submitted a lay statement from D.G., who 
indicates he served with the Veteran in Vietnam and during 
that time they built roads and bridges and most of the time 
they were around very noisy jobsites, such as pile driving, 
rock crushing, sawing and jack hammering.  He also reported 
noise from weapons.  

In reviewing the VA examination, it appears that the opinion 
was based in part on the Veteran not having a military 
specialty associated with noise exposure.  However, in 
considering the evidence, the Veteran's reports of in-service 
noise exposure appear supported by the evidence of record.  
Further, the examiner also based her opinion on the fact that 
the Veteran's hearing was within normal range at separation.  
The Board notes, however, that the absence of a hearing loss 
disability for VA purposes at separation does not necessarily 
preclude service connection.  See Hensley v. Brown, 5 Vet. 
App. 155 (1993).

In summary, the record contains evidence of in-service noise 
exposure and current disability.  The Veteran has reported 
symptoms since service and the Board finds that additional 
medication opinion is warranted.  See McLendon v. Nicholson, 
20 Vet. App. 79 (2006).  The Board also notes that the record 
contains some inconsistent information regarding the onset of 
tinnitus.  That is, in various statements the Veteran 
reported tinnitus since service and at the VA examination, he 
apparently reported the onset of tinnitus in 1990 after he 
began taking Prednisone.  Clarification should be obtained 
during the course of the new examination.    

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an 
appropriate VA examination for hearing 
loss and tinnitus.  The claims file should 
be available for review and the examiner 
should note whether it has been reviewed.

The examiner is requested to obtain a 
detailed noise exposure history and a 
detailed history regarding the onset of 
tinnitus.  The examiner is requested to 
provide an opinion as to whether it is at 
least as likely as not the Veteran's 
current hearing loss and tinnitus are 
related to noise exposure during the 
Veteran's military service.  In this 
regard, the examiner should be informed 
that the Veteran's reports of in-service 
noise exposure while assigned to a 
construction battalion are accepted as 
credible.  

It would be helpful if the examiner would 
use the following language, as may be 
appropriate: "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" (meaning 
that there is a less than 50% likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it. The examiner should 
provide a complete rationale for any 
opinion provided.

2.  Upon completion of the above requested 
development and any additional development 
deemed appropriate, readjudicate the 
issues of entitlement to service 
connection for bilateral hearing loss and 
tinnitus. All applicable laws and 
regulations should be considered. If the 
benefits sought on appeal remain denied, 
the appellant and his representative 
should be provided with a Supplemental 
Statement of the Case (SSOC). An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


